Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020.07.06 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 


Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claims 14 and 25 recite “a first hop counter; a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which has been configured to transmit the first ping message (claim 14)” and “a transceiver unit being configured to receive a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter; a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which is being configured to transmit the first ping message (claim 25)” use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim.
On page 63 of the applicant’s specification it recites “Those skilled in the art will also appreciate that the blocks in the block diagram, may refer to a combination of analog and digital circuits, and/or one or more controller units, configured with software and/or firmware, ” and thus, claim structures.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 28 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 28 recites a “computer readable storage medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
    The Examiner suggests that the Applicant add the limitation “non-transitory computer-readable storage medium” to the claim(s) in order to properly render the claims in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification be amended to include the term “non-transitory computer-readable storage medium” to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.
 
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear of the terms “short enough path” and “short enough” claim as they are seen as relative terms.
---------- ---------- ---------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticiapated by Twiss (US 2006/0168318 A1).
Claim 1. Twiss shows a method, being performed by a relaying device (RD), for relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, ), the method comprising:  	receiving a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	relaying the first ping message by stepping the first hop counter and transmitting the first ping message ([0054]: when a message is propagated a node decrements TTL field and increments the hop count);  	receiving a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	determining whether the relaying device (RD) is on a possible path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if gateway 408 is able to respond from the cache it does so at step S804 and the procedure then ends);  	determining whether the relaying device (RD) is on a short enough path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) that is deemed short enough to justify relaying ([0074] and [0077]: relay based on a P2P node on a network which it is cheaper for the ISP to access or more preferably a P2P node within the ISP’s own network); and  	relaying the user data message only if the relaying device (RD) is on the possible path and on the short enough path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values). 
Claim 28. Twiss shows a computer program product comprising a non-transitory computer readable storage medium storing a computer program comprising instructions which, when executed on a relaying device (RD), causes the repaying device (RD) to carry out the method according to claim 1 (see claim 1). 
Claim 14. Twiss shows a relaying device (RD), for relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, one of 400 -> gateway and other nodes -> destination, one of 400), comprising:  	a transceiver unit being configured to receive a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which when a message is propagated a node decrements TTL field and increments the hop count);  	the transceiver unit being further configured to receive a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	the controller unit being further configured to determine whether the relaying device (RD) is on a possible path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if gateway 408 is able to respond from the cache it does so at step S804 and the procedure then ends);  	the controller unit being further configured to determine whether the relaying device (RD) is on a short enough path, indicating that the relaying device (RD) is on a path from the source device (SD) to the destination device (DD) that is deemed short enough to justify relaying ([0074] and [0077]: relay based on a P2P node on a network which it is cheaper for the ISP to access or more preferably a P2P node within the ISP’s own network); and  	the controller unit being further configured to relay the user data message only if the relaying device (RD) is on the possible path and on the short enough path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values).
Claim 25 (similarly claim 12). Twiss shows a relaying device (RD), for omitting relaying user data messages originated in a source device (SD) intended for a destination device (DD), where the source device (SD), the relaying device (RD) and the destination device (DD) participates in a mesh network (fig. 4a, 4b and 4c: source, one of 400 -> gateway and other nodes -> destination, one of 400), comprising:  	a transceiver unit being configured to receive a first ping message, originating in the source device (SD) intended for the destination device (DD), where the first ping message comprises a first hop counter ([0054]: pong, query hit and push messages are sent back along the same path as that which carried the initial associated message (ping or query) wherein a node does not propagate a message with an identical identifier to a message it has previously received and when a message is propagated a node decrements TTL field and increments the hop count);  	a controller unit being configured to relay the first ping message by stepping the first hop counter and transmitting the first ping message via the transceiver unit which is being configured to transmit the first ping message ([0054]: when a message is propagated a node decrements TTL field and increments the hop count);  	the transceiver unit being further configured to receive a user data message originating in the source device (SD) intended for the destination device (DD) ([0079]: the gateway 408 receives a P2P query and, at step S802 and checks whether it is able to respond from the cache);  	the controller unit being further configured to determine whether the relaying device (RD) is not on a possible path, indicating that the relaying device (RD) is not on a path from the source device (SD) to the destination device (DD) (fig. 8 and [0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values at step ); and  	the controller unit being configured to not relay the user data message if the relaying device (RD) is not on the possible path ([0079]: if the gateway is unable to respond directly it relays the query to its intended destination at step S806 and then waits to receive a query hit response including one or more file hash values). 
---------- ---------- ----------
Allowable Subject Matter
	Claims 2 – 13, 15 – 24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Jerkeby et al, US 2017/0104727 A1: a method of a mesh network that comprises generating by a source node a random token to be comprised in a query packet comprising a query for a destination node; transmitting the query packet comprising the random token, a source ID and the query to the destination node through a relay node; receiving at the destination node the query packet; adding, by the destination node, the random token to a response packet for the source node; and transmitting the response packet comprising the random token to the source node through the relay node; along with arrangement for a source node, relay node and destination node, as well as a mesh network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        29th January 2022